           Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
                                  MADISON DIVISION


 ERICK D. RIGBY,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:19-cv-00036

 CROSSCHECK SERVICES, LLC d/b/a
 OPTIO SOLUTIONS, LLC d/b/a QUALIA                      DEMAND FOR JURY TRIAL
 COLLECTION SERVICES,

              Defendant.


                                           COMPLAINT

         NOW comes ERICK D. RIGBY (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of CROSSCHECK SERVICES, LLC

d/b/a OPTIO SOLUTIONS, LLC d/b/a QUALIA COLLECTION SERVICES (“Defendant”), as

follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Wisconsin Consumer Act (“WCA”) under Wis. Stat. § 427

et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists



                                                  1
             Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 2 of 11



for the state law claim pursuant to 28 U.S.C. §1367, because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Wisconsin and a substantial portion of the events or omissions giving

rise to the claims occurred within the Western District of Wisconsin.

                                                  PARTIES

       4. Plaintiff is a consumer over 18 years-of-age residing in Lincoln County, Wisconsin, which

is located within the Western District of Wisconsin.

       5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       6. Defendant is a self-proclaimed debt collector and is engaged in the business of collecting

or attempting to collect consumer debts.1 Defendant’s principal place of business is located at 1444

N. McDowell Boulevard, Petaluma, California 94954. Defendant regularly places collection

phone calls to consumers located in the state of Wisconsin.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                      FACTS SUPPORTING CAUSES OF ACTION

       9.    Around the summer of 2018, Plaintiff purchased furniture from Ashley’s Furniture

HomeStore (“Ashley’s”) for his personal use.

       10. Due to financial hardship, Plaintiff fell behind on his scheduled payments owed to

Ashley’s, thus incurring debt (“subject debt”).



1
    https://payqcs.virtualcollector.net/

                                                      2
        Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 3 of 11



   11. Thereafter, Plaintiff began receiving calls to his cellular phone, (715) XXX-4260, from

Defendant.

   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -4260. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   13. Defendant mainly uses the phone number (855) 777-2614 when placing collection calls

to Plaintiff’s cellular phone, but upon belief, it has used other phone numbers as well.

   14. Upon information and belief, the above referenced phone number ending in -2614 is

regularly utilized by Defendant during its debt collection activity.

   15. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

   16. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   17. Due to Defendant’s incessant calls and outrageous conduct, Plaintiff demanded that it stop

calling his cellular phone.

   18. Despite Plaintiff’s demand, Plaintiff has received not less than 20 phone calls from

Defendant since asking it to stop calling.

   19. On at least one occasion, Defendant threatened litigation and intimidated Plaintiff by

stating that he would be incarcerated.

   20. Moreover, on at least one other occasion, Defendant contacted Plaintiff’s mother and

disclosed that he owes the subject debt.

   21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.



                                                  3
            Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 4 of 11



      22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

      23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

    limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

    emotional distress, increased risk of personal injury resulting from the distraction caused by the

    never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

    diminished cellular phone functionality, decreased battery life on his cellular phone, and

    diminished space for data storage on his cellular phone.


              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

      25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 2007.2

      28. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

           a. Violations of FDCPA §1692b




2
    https://www.acainternational.org/search#memberdirectory

                                                        4
         Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 5 of 11



   29. The FDCPA, pursuant to 15 U.S.C. §1692b(2), prohibits “[a]ny debt collector

communicating with any person other than the consumer for the purpose of acquiring location

information about the consumer shall not state that such consumer owes any debt [.]”

   30. Defendant violated 15 U.S.C. §1692b(2) on at least one occasion: when it contacted

Plaintiff’s mother and disclosed that Plaintiff owes the subject debt.

         b. Violations of FDCPA §1692c(a)(1) and §1692d

   31. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   32. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 20 times after he demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him.

   33. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         c. Violations of FDCPA § 1692e

   34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   35. In addition, this section enumerates specific violations, such as:



                                                  5
           Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 6 of 11



             “The representation or implication that nonpayment of any debt will result in the
             arrest or imprisonment of any person or the seizure, garnishment, attachment, or
             sale of any property or wages of any person unless such action is lawful and
             the debt collector or creditor intends to take such action.” 15 U.S.C. §1692e(4);

             ”The threat to take any action that cannot legally be taken or that is not intended
             to be taken.” 15 U.S.C. §1692e(5); and

             “The use of any false representation or deceptive means to collect or attempt to
             collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
             §1692e(10).

    36. Defendant violated §1692e, e(4), e(5), and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. Defendant deceptively and unlawfully alluded that it

could cause the imprisonment of Plaintiff due to nonpayment of the subject debt. Moreover,

defendant threatened to initiate a lawsuit against Plaintiff without the intent to do so. Defendant’s

lack of intent to collect from Plaintiff through a lawsuit can be gauged by its failure to initiate a

lawsuit, and instead. continue with its harassing collection campaign outside of the judicial

process.

    37. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

him, Defendant continued to contact Plaintiff via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force Plaintiff to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact him

via an automated system when it no longer had consent to do so.

           d. Violations of FDCPA § 1692f

    38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                      6
        Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 7 of 11



   39. Defendant further violated §1692f when it unfairly and unconscionably threatened to cause

the imprisonment of Plaintiff as a result of his nonpayment. Any reasonable fact finder will

conclude that Defendant’s methods are unfair and/or unconscionable because they are designed to

worry and confuse Plaintiff into making a payment on the subject debt.

   40. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 20 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   41. As pled in paragraphs 21 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, ERICK D. RIGBY, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   42. Plaintiff repeats and realleges paragraphs 1 through 41 as though fully set forth herein.




                                                 7
        Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 8 of 11



   43. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   44. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after he demanded that the

phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   45. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the

originator of the subject consumer debt, which Defendant will likely assert transferred down, was

specifically revoked by Plaintiff’s demands that it cease contacting him.

   46. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   47. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, ERICK D. RIGBY, respectfully requests that this Honorable Court

enter judgment in his favor as follows:



                                                 8
        Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 9 of 11



   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.

                 COUNT III – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

   48. Plaintiff restates and realleges paragraphs 1 through 47 as though fully set forth herein.

   49. The WCA states:

               “In attempting to collect an alleged debt arising from a consumer
               credit transaction or other consumer transaction…a debt collector
               may not…engage in other conduct which can reasonably be
               expected to threaten or harass the customer or a person related to the
               customer.” Wis. Stat. §427.104(1)(h)

   50. Defendant violated §427.104(1)(h) by engaging in harassing conduct in contacting

Plaintiff. It was unfair for Defendant to repeatedly contact Plaintiff through means of an automatic

system after he notified Defendant to cease calling. Defendant ignored Plaintiff’s demands and

continued to systematically place calls to his cellular phone without his consent. Following its

characteristic behavior in placing voluminous calls to consumers even after those consumers have

demanded that such collection calls stop, Defendant engaged in harassing behavior, willfully done

with the hope that Plaintiff would be compelled to make payment.

   51. Defendant further violated the WCA by engaging in harassing conduct by unlawfully

threatening to cause the imprisonment of Plaintiff, threatening to initiate a lawsuit against Plaintiff

without the intent to follow through, and by contacting Plaintiff’s mother and disclosing that

Plaintiff owes the subject debt. Any reasonable fact-finder will conclude that defendant’s actions

were harassing to Plaintiff.



                                                  9
        Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 10 of 11



   52. The WCA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   53. The WCA further states:

               “In attempting to collect an alleged debt arising from a consumer
               credit transaction or other consumer transaction…a debt collector
               may not…claim, or attempt or threaten to enforce a right with
               knowledge or reason to know that the right does not exist.” Wis.
               Stat. §427.104(1)(j)

   54. Defendant violated §427.104(1)(j) by continuing to place calls to Plaintiff’s cellular phone

after he told it to stop calling. Through its conduct, Defendant misleadingly represented to Plaintiff

that it had the legal ability to contact him via an automated system when it no longer had consent

to do so.

   55. Defendant’s conduct was outrageous, willful, and wanton, and showed a reckless disregard

for the rights of Plaintiff. Defendant acted in defiance of Plaintiff’s prompts. Plaintiff demanded

that Defendant stop contacting him, yet he was still bombarded with collection phone calls from

Defendant. The phone calls and conduct engaged in by Defendant were an attempt to harass

Plaintiff into submission and to ultimately maximize its profits. After Plaintiff told Defendant to

stop calling, Defendant had more than enough information to know that it should not continue

calling his phone. Defendant falsely and deceptively represented that it had the legal ability to

contact Plaintiff seeking collection of a debt when it did not. Upon information and belief,

Defendant regularly engages in the above described behavior against consumers in Wisconsin and

for public policy reasons should be penalized.

   56. As plead in paragraphs 21 through 23, Plaintiff has suffered actual damages as a result of

Defendant’s unlawful practices. As such, Plaintiff is entitled to relief pursuant to §427.105.




                                                 10
       Case: 3:19-cv-00036-jdp Document #: 1 Filed: 01/16/19 Page 11 of 11



       WHEREFORE, Plaintiff, ERICK D. RIGBY, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages pursuant to §427.105, in an amount to be determined at
      trial, for the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees pursuant to §425.308(1)-(2);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: January 16, 2019                              Respectfully submitted,

s/ Nathan C. Volheim                                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Western District of Wisconsin        Admitted in the Western District of Wisconsin
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave, Suite 200                   2500 South Highland Ave, Suite
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com




                                                11
